In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 11-457V
                                       Filed: March 7, 2016

* * * * * * * * * * * * * * * *                                UNPUBLISHED
ASHLEY COPPERTHITE as Next Friend and*
Mother of ASIA COPPERTHITE, deceased, *
                                      *                        Special Master Gowen
             Petitioner,              *
                                      *                        Joint Stipulation on Damages;
v.                                    *                        Pediarix, Hemophilus influenza type
                                      *                        B; Prevnar; Death.
SECRETARY OF HEALTH                   *
AND HUMAN SERVICES,                   *
                                      *
             Respondent.              *
                                      *
* * * * * * * * * * * * * * * *

Elaine W. Sharp, Whitfield, Sharp & Sharp, Marblehead, MA, for petitioner.
Claudia B. Gangi, United States Department of Justice, Washington, DC, for respondent.

                            DECISION ON JOINT STIPULATION1

        On July 11, 2011, Ashley Copperthite (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program. 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner alleged
that as a result of receiving Pediarix, Hemophilus influenza type B, and Prevnar vaccinations on
January 2, 2008, her daughter, Asia Copperthite, suffered a seizure disorder and death. Stipulation
for Award at ¶ 1, 4.

        On February 1, 2016, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that any of the vaccinations caused the
child’s seizure disorder, or any other injury, and denies that the vaccinations caused her death. Id.
at ¶ 6. Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in awarding
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).


                                                  1
damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       1) A lump sum of $79,907.48 in the form of a check payable jointly to petitioner and
          the Commonwealth of Virginia, Department of Medical Assistance Services.
          Petitioner agrees to endorse this payment to the Commonwealth of Virginia,
          Department of Medical Assistance Services. This amount represents full
          satisfaction of any right of subrogation, assignment, claim, lien, or cause of action
          the Commonwealth of Virginia may have against any individual as a result of any
          Medicaid payments the Commonwealth of Virginia has made to or on behalf of
          Asia Copperthite from the date of her eligibility for benefits through the date of
          judgment in this case as a result of her alleged vaccine-related injury suffered on
          or about January 2, 2008, under Title XIX of the Social Security Act; and

       2) A lump sum payment of $175,000.00 in the form of a check payable to petitioner,
          as legal representative of Asia Copperthite’s estate. This amount represents
          compensation for all remaining damages that would be available under 42 U.S.C.
          § 300aa-15(a).

       Id. at ¶ 8.

       The undersigned approves the requested amounts for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.2

       IT IS SO ORDERED.

                                             s/ Thomas L. Gowen
                                             Thomas L. Gowen
                                             Special Master




2
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2